       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 1 of 38

                  NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                             Elizabeth Donegan on 08/07/2019

 ·1· · · · · ·IN THE UNITED STATES DISTRICT COURT
 · · · · · · · · · ·DISTRICT OF CONNECTICUT
 ·2
 · ·NICOLE CHASE· · · · · · · )
 ·3· · · · · · · · · · · · · ·)
 · · · · · · · · · · · · · · ·)
 ·4 vs.· · · · · · · · · · · ·)· NO. 3:18-cv-00683 (VLB)
 · · · · · · · · · · · · · · ·)
 ·5 NODINE'S SMOKEHOUSE,· · · )
 · ·INC., CALVIN NODINE, TOWN )
 ·6 OF CANTON, JOHN COLANGELO,)
 · ·ADAM GOMPPER, MARK J.· · ·)
 ·7 PENNEY AND CHRISTOPHER· · )
 · ·ARCIERO· · · · · · · · · ·)· JULY 17, 2019
 ·8

 ·9· · · · · · ********************************

 10· · · · · · · ·VIDEO CONFERENCE DEPOSITION

 11· · · · · · · · · · ELIZABETH DONEGAN

 12· · · · · · · · · · ·August 7, 2019

 13· · · · · · *********************************

 14· · ·VIDEO CONFERENCE DEPOSITION OF ELIZABETH DONEGAN,

 15 produced as a witness at the instance of the Defendants

 16 Town of Canton and Officer Adam Gompper and Detective

 17 John Colangelo, and duly sworn, was taken in the

 18 above-styled and numbered cause on the 7th day of

 19 August, 2019, from 9:11 a.m. to 1:43 p.m., before April

 20 Balcombe-Anderson, Certified Shorthand Reporter in and

 21 for the State of Texas, reported by computerized

 22 stenotype machine at the Regus located at 12600 Hill

 23 Country Boulevard, Suite R-275, Bee Cave, Texas 78738,

 24 pursuant to the Federal Rules of Civil Procedure and the

 25 provisions stated on the record or attached hereto.


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           ·
                                                                                EXHIBIT C
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 2 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·No, just me.
 ·2· · ·Q.· ·Any office staff at all?
 ·3· · ·A.· ·No.
 ·4· · ·Q.· ·Okay.· And how long have you been running that
 ·5 business?
 ·6· · ·A.· ·I've trained off and on for probably 15 years.
 ·7 That business, per se, is something that I put together
 ·8 after I retired.
 ·9· · ·Q.· ·And you retired from the Austin Police
 10 Department, correct?
 11· · ·A.· ·That's correct.
 12· · ·Q.· ·And how long did you work for the Austin Police
 13 Department?
 14· · ·A.· ·For as sworn, almost 26 years.
 15· · ·Q.· ·And were you required to attend a police
 16 academy --
 17· · ·A.· ·Yes, ma'am.
 18· · ·Q.· ·-- for training on your jobs throughout?
 19· · ·A.· ·Yes.
 20· · ·Q.· ·Have you had -- I assume you've had specific
 21 training in investigations?
 22· · ·A.· ·I have.
 23· · ·Q.· ·Can you list for me those trainings?
 24· · ·A.· ·I couldn't tell you.· I don't have those
 25 offhand.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 23
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 3 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 case clearance because we were not up to the exceptional
 ·2 clearance to change the suspended cases to exceptional
 ·3 because we were not up to the national average.
 ·4· · · · · · · ·And that's what the ProPublica story
 ·5 revealed, was that, when I was removed in 2011, there
 ·6 was a spike -- this enormous spike in exceptional
 ·7 clearance when I was removed from the unit.
 ·8· · · · · · · ·And then when the police chief had the
 ·9 Department of Public Safety go in and look at the
 10 exceptional clearance because he was with the
 11 understanding that the exceptional clearance -- they
 12 were doing things correctly, it was revealed that they
 13 were not doing things correctly, and that what I had
 14 done, in saying I wasn't going to do that, was right.
 15· · ·Q.· ·Do you have any knowledge or understanding of
 16 how police officers are certified or recertified in
 17 Connecticut?
 18· · ·A.· ·No, I don't.
 19· · ·Q.· ·And the only municipal police department that
 20 you were actively engaged in the duties of patrol
 21 officer and sergeant in your professional career have
 22 been with the Austin Police Department; is that correct?
 23· · ·A.· ·Yes, ma'am.
 24· · ·Q.· ·While an officer with the Austin Police
 25 Department, have you ever dealt with a criminal case

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 33
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 4 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·No, ma'am.
 ·2· · ·Q.· ·Do you know what you would need to obtain
 ·3 certification in Connecticut to instruct regarding
 ·4 sexual assault response?
 ·5· · ·A.· ·I don't.
 ·6· · ·Q.· ·In general, with respect to police response to
 ·7 a sexual assault complaint, where would you as an expert
 ·8 on the subject look to find current information
 ·9 regarding this subject?
 10· · · · · · · ·MR. CHIMES:· Objection.· Form.
 11· · · · · · · ·You can answer.
 12· · ·A.· ·Can you -- I'm sorry, can you repeat that
 13 again?
 14· · ·Q.· ·(BY MS. MACCINI) With respect to police
 15 response to a sexual assault complaint, where would you
 16 as an expert on the subject look to find the most
 17 current best information regarding this subject?
 18· · ·A.· ·Okay.· I -- I would go to End Violence Against
 19 Women International, the International Association of
 20 Chiefs of Police, maybe even the Department of Justice
 21 on their gender-bias piece that came out a couple of
 22 years ago.
 23· · · · · · · ·Those would be the primarily -- the
 24 primary best places, I think, for the most current
 25 information and response in investigation of sexual

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 38
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 5 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·Yeah, I did have handwritten notes in that I --
 ·2 it had to have been in my bag that was taken, that took
 ·3 my computer and my bag that had my computer, my
 ·4 thumb drives, my attachments, and everything else.
 ·5· · ·Q.· ·What was the substance of those notes?
 ·6· · ·A.· ·Just taking notes on stuff as I was going
 ·7 through on -- primarily, you know, on the -- the
 ·8 interview with Officer Gompper, the interview with
 ·9 Detective Colangelo, and the interview with Nodine.
 10· · ·Q.· ·All right.· I'd like you to take a look at
 11 Defendants' Exhibit 1, which, again, for the record, is
 12 your Expert Disclosure, your report, and your -- the
 13 report has your CV attached as Exhibit 1.
 14· · ·A.· ·Yep.
 15· · ·Q.· ·Do you have that in front of you?
 16· · ·A.· ·I do.
 17· · ·Q.· ·Have you ever seen the first three pages of
 18 Exhibit 1 before today?
 19· · ·A.· ·Yep.· Yes, ma'am.
 20· · ·Q.· ·When did you first see the first three pages of
 21 Exhibit 1?
 22· · ·A.· ·Probably in June -- well, I don't know.                              I
 23 guess when it -- when they sent it to me.· In June,
 24 maybe, I think, the end of June.
 25· · ·Q.· ·All right.· Turning to page 2, I'd like to

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 52
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 6 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 direct your attention to the last paragraph.· I'm going
 ·2 to read it into the record.
 ·3· · · · · · · ·"Sergeant Donegan will testify
 ·4 concerning the opinions and bases for her opinions in
 ·5 her report attached hereto, including inter alia,
 ·6 that; an experienced sexual assault investigator
 ·7 following generally accepted standards for the
 ·8 investigation of sexual assault cases would not have
 ·9 submitted an arrest warrant against Nicole Chase for
 10 the charge of making a false statement; Officer
 11 Gompper and Detective Colangelo's response and
 12 investigation of Nicole Chase's complaint failed to
 13 meet generally accepted standards and practice for law
 14 enforcement officers in their response/investigation
 15 of sexual assault complaints; Officer Gompper and
 16 Detective Colangelo's response to Nicole Chase failed
 17 to meet generally accepted law enforcement standards
 18 in the appropriate response to victims of
 19 trauma/sexual assault; and Nicole Chase's reactions
 20 and responses during and after the assault were
 21 consistent with having experienced a traumatic
 22 incident; in this case, a sexual assault."
 23· · · · · · · ·What I just read into the record, are
 24 you in agreement with that, Ms. Donegan?
 25· · ·A.· ·Yes, ma'am.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 53
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 7 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · · · · · · ·Ms. Donegan, do you understand my
 ·2 question?
 ·3· · ·A.· ·Yes, I do.
 ·4· · · · · · · ·Looking at --
 ·5· · ·Q.· ·Can you tell me specifically what standards you
 ·6 contend Officer Gompper did not follow?
 ·7· · ·A.· ·Looking at IACP and their response to sexual
 ·8 assault, as well as End Violence Against Women
 ·9 International in what is the appropriate response to
 10 victims of sexual assault.
 11· · ·Q.· ·Are those authorities that you just listed
 12 something that the police departments are mandated to
 13 subscribe to?
 14· · ·A.· ·They -- they're not mandated, but they are
 15 certainly what would be looked at as the most current
 16 relevant practices working towards best practice in
 17 response to sexual assault.
 18· · ·Q.· ·And the Austin Police Department adopted either
 19 the IACP or the Violence Against Women International
 20 protocol?
 21· · ·A.· ·Yes, ma'am.· They take classes on the online
 22 training institute, and certainly with the IACP sexual
 23 assault and the supplemental as well.
 24· · ·Q.· ·So is the Austin Police Department mandated to
 25 follow IACP?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 59
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 8 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·Q.· ·Do you know what -- go ahead.· Finish what you
 ·2 were saying.
 ·3· · ·A.· ·Well, no, I didn't mean to interrupt you.· I'm
 ·4 sorry, go ahead.
 ·5· · ·Q.· ·Do you know whether the Canton Police
 ·6 Department had adopted anything from IACP?
 ·7· · ·A.· ·I do know that when I was going through the
 ·8 documents, that they had the IACP supplemental
 ·9 checklist, but that's only part of it.· So, yeah, they
 10 did have part of it.
 11· · ·Q.· ·(BY MS. MACCINI) How about with the VAWI, did
 12 you see that the --
 13· · ·A.· ·EVAWI?
 14· · ·Q.· ·-- Canton Police Department adopted that?
 15· · · · · · · ·MR. CHIMES:· Let her finish.· Let her
 16 finish.
 17· · ·Q.· ·(BY MS. MACCINI) Did you find in your review
 18 that the Canton Police Department adopted the VAWI
 19 protocol with respect to investigating sexual assaults?
 20· · ·A.· ·No, I didn't see any indication of that.
 21· · ·Q.· ·Okay.· Sticking with just the IAPP [sic]
 22 response, what does IAPP recommend that -- that Officer
 23 Gompper did not follow?
 24· · ·A.· ·I think in -- just in the general sense, where
 25 she was being interviewed, first and foremost.· You

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 61
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 9 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 (indicating.)
 ·2· · · · · · · ·To move things along, can I bring her
 ·3 the whole sexual assault investigation policy?                             I
 ·4 mean, I gave her the whole general orders.· Do you
 ·5 want me to help her get it?
 ·6· · · · · · · ·MS. MACCINI:· Yes.
 ·7· · · · · · · ·MR. CHIMES:· Thank you.
 ·8· · · · · · · ·MS. MACCINI:· Sorry about that.
 ·9· · · · · · · ·It's only a small section.
 10· · · · · · · ·MR. CHIMES:· Here you go (indicating.)
 11· · · · · · · ·For the record, I've directed her to
 12 Section 6.6 and -- but, obviously, you want to look
 13 for others.
 14· · ·Q.· ·(BY MS. MACCINI) All right, Ms. Donegan, you
 15 have the Canton Police Department's General Order 6.6 --
 16· · ·A.· ·I do.
 17· · ·Q.· ·-- with an issue date of April 30, 2011, in
 18 front of you?
 19· · ·A.· ·I do.
 20· · ·Q.· ·Is there an issue date -- okay, issue date of
 21 April 30th of 2011?
 22· · ·A.· ·April 30th, 2011, yes, ma'am.
 23· · ·Q.· ·So the question that was pending was:· In what
 24 manner did one or both of these officers break with this
 25 general order?· How did they not follow it?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 69
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 10 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·I think it --
 ·2· · ·Q.· ·And if you can specify as to each officer.
 ·3· · ·A.· ·I think the sensitive professional behavior
 ·4 toward the victim in order to minimize trauma is the
 ·5 biggest one.
 ·6· · · · · · · ·And then the detective, the
 ·7 investigators, responding to reported sexual assault
 ·8 shall -- we had a crime scene potentially, not only at
 ·9 the restaurant but also, potentially, with evidence
 10 that could have been collected, both on the victim and
 11 on the suspect and in the bathroom.
 12· · ·Q.· ·Is that everything?
 13· · ·A.· ·"All personnel involved in the investigation of
 14 a sexual assault case will perform their appointed
 15 function efficiently, professionally, and humanely,
 16 giving first priority to the physical and emotional
 17 condition of the victim."
 18· · ·Q.· ·(BY MS. MACCINI) Anything else?
 19· · ·A.· ·I think those are the biggest ones that I saw,
 20 is the lack of understanding about how trauma impacts a
 21 victim and making a victim feel safe in order to
 22 ascertain the information that we need to move the case
 23 forward and to identify is there something that we need
 24 to do immediately; you know, is there something that can
 25 wait.· And so I think when we -- when we don't --

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 70
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 11 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·Q.· ·Okay.
 ·2· · ·A.· ·-- when we don't --
 ·3· · · · · · · ·MR. CHIMES:· Are you finished?
 ·4· · · · · · · ·Go ahead.· I think she jumped in.
 ·5· · · · · · · ·Are you done?
 ·6· · ·A.· ·Well, when we don't minimize trauma, we often
 ·7 don't get the information that we need in order to make
 ·8 the best possible decisions about the case moving
 ·9 forward, so that's a really big piece.
 10· · ·Q.· ·(BY MS. MACCINI) Okay.· All right.· Turning
 11 back to Defendants' Exhibit 1, the plaintiff's Expert
 12 Disclosure of you along with your report, do you have
 13 that in front of you?
 14· · ·A.· ·Yes, ma'am.
 15· · ·Q.· ·So turning to the actual report, which is
 16 Exhibit A to the Disclosure, do you see the actual
 17 report dated July 1st, 2019?
 18· · ·A.· ·Yes, I do.
 19· · ·Q.· ·Did you -- did you draft that report?
 20· · ·A.· ·Yes, ma'am, I did.
 21· · ·Q.· ·Did anyone assist you in drafting that report?
 22· · ·A.· ·No.
 23· · ·Q.· ·Neither Attorney Chimes or Attorney Smith
 24 assisted you in drafting the report?
 25· · ·A.· ·They didn't help me draft it.· They just put

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 71
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 12 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · · · · · · ·In having done the work both statewide,
 ·2 nationally, and internationally on sexual assault, all
 ·3 of that stuff played a part into -- I guess my level
 ·4 of expertise in sexual assault.
 ·5· · ·Q.· ·Okay.· And did you review the warrant for
 ·6 Mr. Chase's arrest?
 ·7· · ·A.· ·Yes, I did.
 ·8· · · · · · · ·MS. MACCINI:· I will ask the court
 ·9 reporter to mark that as Defendants' Exhibit 3.
 10· · · · · · · ·(Defendants' Exhibit 3 marked).
 11· · ·Q.· ·(BY MS. MACCINI) Do you have the affidavit
 12 marked?
 13· · ·A.· ·Yep, I do.
 14· · ·Q.· ·You have it -- you have it in front of you?
 15· · ·A.· ·Yes, ma'am.
 16· · ·Q.· ·Are you offering any opinion concerning the
 17 warrant other than the opinion that it should not have
 18 been submitted?
 19· · ·A.· ·I mean, is there something specific, like,
 20 you're asking me about the warrant; or just that in
 21 general, like, I don't think it should have been?
 22· · ·Q.· ·Well, it's my understanding based on my review
 23 of the Disclosure in your expert report, the only
 24 opinion you're offering with respect to the warrant is
 25 that Detective Colangelo should not have submitted it;

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 73
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 13 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 is that right?
 ·2· · ·A.· ·I think in general, yeah, yeah.· I think in
 ·3 general, that's accurate.
 ·4· · ·Q.· ·Well, did you find anything in the warrant to
 ·5 be inaccurate based on your review of the matter?
 ·6· · ·A.· ·I wouldn't say it was necessarily inaccurate as
 ·7 I don't think it was a full and thorough accounting of
 ·8 what transpired; that there was information --
 ·9· · ·Q.· ·What else should have been in --
 10· · ·A.· ·Well, I think --
 11· · ·Q.· ·What else should have been in the warrant?
 12· · ·A.· ·Sorry.· I am so sorry I keep interrupting you.
 13· · · · · · · ·That he had a -- conducted an interview
 14 with Nicole in which she did tell him that the suspect
 15 had sexually assaulted her, and although it wasn't
 16 written, it was verbal, and that's -- that was a huge
 17 piece of evidence that should have been included.
 18· · ·Q.· ·When you say "he," are you referring to
 19 Detective Colangelo?
 20· · ·A.· ·Yes, ma'am.· Yes.
 21· · ·Q.· ·When did Nicole Chase tell Detective Colangelo
 22 that she was sexually assaulted?
 23· · · · · · · ·MR. CHIMES:· Objection to form.
 24· · ·A.· ·When they were conducting the videotaped
 25 interview with her.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 74
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 14 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·Q.· ·(BY MS. MACCINI) Tell me what facts you rely on
 ·2 to say that she expressed to Detective Colangelo that
 ·3 she was sexually assaulted?
 ·4· · ·A.· ·I would have to go back and look at the video
 ·5 for the exact wording, but when she said that the
 ·6 suspect had pulled her into the bathroom and forced his
 ·7 [sic] head down onto her [sic] penis -- or thereabouts,
 ·8 you know.· I don't know the exact wording.· Like I said,
 ·9 I don't want to tell you something that's not accurate,
 10 but the general --
 11· · ·Q.· ·Let me ask you something that --
 12· · ·A.· ·Sure.
 13· · ·Q.· ·Go ahead.· I don't want to cut you off.· Go
 14 ahead.
 15· · ·A.· ·No, just go ahead.· I apologize.
 16· · ·Q.· ·Did you actually review that video?
 17· · ·A.· ·I did.
 18· · ·Q.· ·Did you review the video of the interview?
 19· · ·A.· ·Yes.
 20· · ·Q.· ·And it's your memory that Ms. Chase told
 21 Detective Colangelo that Mr. Nodine put his hands on her
 22 and forced her to his genital region?· Is that what you
 23 remember from that videotape?
 24· · ·A.· ·I don't know if it said that he put his hands
 25 on her, I don't know the exact wording, but just that

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 75
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 15 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 the -- the sexual contact that took place was not
 ·2 consensual.
 ·3· · ·Q.· ·And what did Ms. Chase tell Detective Colangelo
 ·4 that would have led to the conclusion that it was not
 ·5 consensual?
 ·6· · ·A.· ·I think that she said that it was not something
 ·7 that she wanted to or that it wasn't consensual, but
 ·8 there needed to be additional follow-up by the detective
 ·9 to -- there just needed to be more investigation that
 10 needed to be done.
 11· · · · · · · ·Nodine needed to be brought back in.
 12 There was a lot of investigation, I think, that could
 13 have been completed to determine exactly what had
 14 occurred, but to the best of my recollection, it was
 15 that this was an act that was not consented by Nicole.
 16 It was perpetrated by Nodine.
 17· · ·Q.· ·Okay.· Let me -- let me -- let me read
 18 something to you.· Okay?
 19· · ·A.· ·Okay.· Sure.
 20· · ·Q.· ·From a transcript of that interview.
 21· · · · · · · ·Detective Colangelo says to Ms. Chase:
 22 "You understand how important it is if you had any
 23 kind of consensual physical contact with him that
 24 night or prior, it's very important that the truth is
 25 known to us?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 76
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 16 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · · · · · · ·"Ms. Chase:· I know.· I think I'm trying
 ·2 to get myself to this point because --
 ·3· · · · · · · ·"Detective Colangelo:· Take a deep
 ·4 breath.· There's tissues right there.
 ·5· · · · · · · ·"Ms. Chase:· Okay.· So, yeah, no, there
 ·6 was never any -- there was no hugging, kissing,
 ·7 anything sexual, any type of, 'Oh, I'd love you to try
 ·8 to touch me.'
 ·9· · · · · · · ·"Detective:· Okay.
 10· · · · · · · ·"Ms. Chase:· It was just him.· He pulled
 11 me in there and dropped them, and as soon as he told
 12 me to do it, I just did it because I just didn't know
 13 what to do.
 14· · · · · · · ·"Detective Colangelo:· So you did give
 15 him oral sex?
 16· · · · · · · ·"Ms. Chase:· Yes."
 17· · · · · · · ·What is described by Ms. Chase that
 18 constitutes a forcible sexual assault?
 19· · · · · · · ·MR. CHIMES:· Objection.· The quote that
 20 you listed leaves out many other aspects of what she
 21 said in the transcript, so...
 22· · · · · · · ·But you can answer it under -- I object
 23 to the form of the question.
 24· · ·Q.· ·(BY MS. MACCINI) Did you understand my
 25 question?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 77
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 17 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·I -- I did.
 ·2· · · · · · · ·So it's the totality of the encounter
 ·3 itself with bringing everything in, who he is.· She
 ·4 said -- when she stated that, "He pulled me in there,"
 ·5 that is not a consensual or agreeable act, and
 ·6 Detective Colangelo needed to explore that more.
 ·7· · · · · · · ·He used the words "oral sex."· When
 ·8 consent is an issue, it's not oral sex.· So I think --
 ·9 there was just -- clearly, in my opinion, she's using
 10 language that she is used to, that most people are
 11 used to, who are not experienced in working in this
 12 space.· So she used consensual language along with
 13 what Detective Colangelo had said.
 14· · · · · · · ·But clearly when you have done a
 15 complete and thorough investigation, it's clear to me
 16 that this was not a consensual encounter.
 17· · ·Q.· ·You have to tell me, Ms. Donegan, you've been
 18 disclosed as an expert witness in this case.· We're here
 19 at the deposition.
 20· · ·A.· ·Uh-huh.
 21· · ·Q.· ·I've only read you a portion of the transcript.
 22· · ·A.· ·Uh-huh.
 23· · ·Q.· ·The interview went on for a long time after
 24 that, and Detective Colangelo asked Ms. Chase where were
 25 his hands and other specific questions to get to what

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 78
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 18 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 down his pants and performed oral sex on him, and that's
 ·2 what occurred.
 ·3· · ·A.· ·Uh-huh.
 ·4· · ·Q.· ·So in reaching your conclusions in this case,
 ·5 you have to discredit that, right?· You discredited what
 ·6 Mr. Nodine told the police?
 ·7· · ·A.· ·You don't discredit it.· You support it by
 ·8 corroborating evidence.· Other people she might have
 ·9 told what happened.· You go out to the crime scene.· You
 10 look, does he have a bump on his head.· You gather his
 11 clothing, you gather her clothing.
 12· · · · · · · ·I mean, there's other -- there's other
 13 evidentiary investigative techniques that you pull
 14 into an investigation so you can determine what
 15 happened.· So you don't dismiss people out of hand.
 16 You can't do that.
 17· · ·Q.· ·The crux of your opinion in this case is that
 18 the defendant police officers did not appropriately
 19 investigate a reported attempted sexual assault or
 20 sexual assault; is that -- do I have your opinion
 21 correct?
 22· · ·A.· ·Yes.
 23· · ·Q.· ·Okay.· In order to reach that opinion or
 24 conclusion, you have to discredit Mr. Nodine's assertion
 25 that it was a consensual encounter; am I right?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 94
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 19 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 in Connecticut is what it looks like.
 ·2· · ·Q.· ·(BY MS. MACCINI) What are the elements -- I
 ·3 mean, there is different degrees of sexual assault,
 ·4 correct?
 ·5· · ·A.· ·Right, and I understand that, but that varies
 ·6 from state to state and all I'm saying is whatever
 ·7 that --
 ·8· · ·Q.· ·Right.· So this --
 ·9· · · · · · · ·MR. CHIMES:· Let her finish, Kristan.
 10 Stop interrupting her.
 11· · · · · · · ·"Police officers..."· Go ahead.
 12· · ·A.· ·Most police officers are going to go to their
 13 Penal Code to determine what level of sexual assault it
 14 is that they will need to follow up on, and it's only
 15 relevant when you're writing your probable cause
 16 affidavit.
 17· · ·Q.· ·(BY MS. MACCINI) What level of sexual assault
 18 did Ms. Chase describe to Officer Gompper on May 6,
 19 2017, in your opinion?
 20· · ·A.· ·I don't know what it is in Connecticut.· My
 21 answer is I don't know what it is in the Connecticut
 22 statute.
 23· · · · · · · ·MR. CHIMES:· Again --
 24· · ·Q.· ·(BY MS. MACCINI) I'm not asking you what it is
 25 in the Connecticut statutes, I'm asking you Texas law,

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 104
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 20 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 what -- you said that it's pretty much uniform.
 ·2· · ·A.· ·Right.
 ·3· · ·Q.· ·Under Texas law, what level of sexual
 ·4 assault --
 ·5· · ·A.· ·That would have been an attempted sexual
 ·6 assault --
 ·7· · ·Q.· ·-- would it have been.
 ·8· · ·A.· ·-- a third-degree felony.
 ·9· · ·Q.· ·Sexual assault in the third degree --
 10· · · · · · · ·(Overlapping speakers.)
 11· · ·A.· ·Attempted sexual assault.
 12· · · · · · · ·If he had done his job to explore what
 13 exactly had transpired in that initial interaction
 14 with Nicole as -- as this entire incident played
 15 out -- what transpired was actually a sexual assault,
 16 which is a second-degree felony.· An attempted sexual
 17 assault in Texas is a third-degree felony.
 18· · ·Q.· ·All right.· If you can turn back to your
 19 report, which is part of Defendants' Exhibit 1.
 20· · · · · · · ·If you can turn to page 3.
 21· · ·A.· ·Okay.
 22· · ·Q.· ·You list the Calvin Nodine lobby interview as
 23 something that you reviewed.· That's not correct, right?
 24· · ·A.· ·Where are you looking?
 25· · ·Q.· ·On page 3, see "Videotaped Interviews"?· Item

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 105
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 21 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·Well, I mean, I think the language in relation
 ·2 to sexual assault is not accurate.· That's -- that's --
 ·3 that's what I'm saying.· So she -- she did not -- there
 ·4 was -- she did not consent to that -- if you understand
 ·5 about sexual assault, that was not a consensual
 ·6 encounter.· So that's -- that's all that I'm trying to
 ·7 convey to you.
 ·8· · ·Q.· ·(BY MS. MACCINI) From a criminal standpoint,
 ·9 what force did she ever describe to officers --
 10· · ·A.· ·He grabbed her --
 11· · ·Q.· ·-- that would -- I'm sorry.· Let me finish my
 12 question.
 13· · · · · · · ·What force did she ever describe that
 14 would -- that would be to the conclusion that it was
 15 forced and not consensual?
 16· · ·A.· ·He grabbed her by the arm and pulled her in the
 17 bathroom.
 18· · ·Q.· ·Anything else?
 19· · ·A.· ·The sexual assault itself was she acquiesced
 20 out of fear.· He's in a position of authority to
 21 potentially impact every aspect of her life as her
 22 employer, coupled with the fact that her mom also worked
 23 there.· There's lots of issues that --
 24· · ·Q.· ·What you're describing, is that -- what you're
 25 describing, is that a civil or a criminal matter?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 110
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 22 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·That's a criminal matter.· It's criminal.
 ·2 That's all a part --
 ·3· · ·Q.· ·So because -- because she -- because she may
 ·4 have acquiesced and performed oral sex on this man
 ·5 because she was in fear of losing her job --
 ·6· · ·A.· ·That's absolutely --
 ·7· · ·Q.· ·-- there's probable cause on her to arrest
 ·8 Mr. Nodine for sexual assault?
 ·9· · · · · · · ·MR. CHIMES:· Objection.· Form.
 10· · · · · · · ·You can answer.
 11· · ·A.· ·In -- yes.· In my professional opinion, he
 12 would have been arrested for sexual assault.· There's no
 13 question.
 14· · ·Q.· ·(BY MS. MACCINI) Sexual assault in the third
 15 degree?
 16· · ·A.· ·Whatever it -- what that would be, whatever the
 17 officer or the detective would file, that would be up to
 18 the investigation.
 19· · ·Q.· ·Can you tell me what the elements of that crime
 20 are that you have in your mind?
 21· · ·A.· ·It's a nonconsensual sexual encounter, which is
 22 a sexual assault.
 23· · ·Q.· ·Well, when you started your deposition, you
 24 told me that your definition of "sexual assault" was
 25 "forcible sex without consent," right?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 111
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 23 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·Right.
 ·2· · · · · · · ·He forced his penis into her mouth.
 ·3· · ·Q.· ·I'm sorry, what?
 ·4· · ·A.· ·He forced his penis --
 ·5· · ·Q.· ·What?
 ·6· · ·A.· ·-- into her mouth.
 ·7· · · · · · · ·He forced his penis into her mouth.
 ·8· · ·Q.· ·Okay.· That is not in the record of anything
 ·9 that was described to any officer that I have reviewed.
 10· · · · · · · ·MR. CHIMES:· Okay.· Well, you -- is
 11 that -- is that a question?
 12· · ·Q.· ·(BY MS. MACCINI) If you want to point out with
 13 me where that is in the record that it was -- that was
 14 told to an officer, I'd appreciate it.
 15· · ·A.· ·Okay.· Well, I mean, that is not the language,
 16 but she acquiesced out of fear.· She did not
 17 consensually engage in this encounter.
 18· · · · · · · ·And that's -- you know, that's for law
 19 enforcement to prove those elements of a crime, you
 20 know, and that's why you conduct a victim-centered
 21 investigation that is offender-focused, and you do a
 22 complete and thorough investigation to determine the
 23 truth, you know, whether or not you can file charges
 24 or you can't.
 25· · · · · · · ·And in many of these instances, we

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 112
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 24 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 cannot file charges because we can't overcome the
 ·2 consent defense.· But that's incumbent upon law
 ·3 enforcement to make that determination as they follow
 ·4 the evidence through their investigation.
 ·5· · ·Q.· ·Once an officer commences an investigation and,
 ·6 ultimately, the complainant describes an encounter in
 ·7 which she tells the officer that the suspect had his
 ·8 hands on a sink or in other places but not anywhere near
 ·9 her, and she described an encounter in which she
 10 willingly performed oral sex because she didn't want to
 11 lose her job and she didn't know what else to do -- I
 12 just want to make sure I'm clear on the record -- you
 13 would describe that -- that is a criminal act and this
 14 man could have been described with sexual assault?
 15· · · · · · · ·MR. CHIMES:· Object --
 16· · · · · · · ·Hold on.
 17· · · · · · · ·I need to object to that.· It's a
 18 misstatement of the evidence.
 19· · · · · · · ·But you can answer the question.
 20· · ·A.· ·If they conducted a thorough investigation and
 21 they determined that it met the elements of a sexual
 22 assault, then, yes.· But that is on the police to ensure
 23 that they conduct a thorough investigation.
 24· · · · · · · ·And like I said, wherever the evidence
 25 leads us, that's where we go, you know, but she --

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 113
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 25 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 that was not, as described by Nicole, a consensual
 ·2 encounter.
 ·3· · · · · · · ·It's much like if you're raped by your
 ·4 husband:· People can argue that, well, you're lying in
 ·5 bed with him.· You performed sexual acts with him
 ·6 previously.· If your husband controls everything in
 ·7 your life, including your ability to make a living, or
 ·8 it's an emotional, violent relationship, those acts
 ·9 are not consensual.
 10· · · · · · · ·95 percent of sexual assaults are
 11 committed by a perpetrator who is known to the victim.
 12 And victims are targeted.· And because of her
 13 vulnerability that he was her boss and that he -- he
 14 was able to basically control everything in her life
 15 through the paycheck, that's -- that is what I'm
 16 counting.
 17· · · · · · · ·Now, whether or not they could have
 18 filed charges, we don't know because there wasn't a
 19 thorough and a complete investigation.· There's a lot
 20 of evidence that was lost early on that might have
 21 helped corroborate Nicole's account or might have
 22 helped Nodine, but we don't know because that wasn't
 23 done.
 24· · ·Q.· ·(BY MS. MACCINI) All right.· Turn to page 10 of
 25 your report -- actually, turn to the first page of your

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 114
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 26 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 coordinate that.
 ·2· · · · · · · ·MS. MACCINI:· I'm sorry.· What?· What?
 ·3· · · · · · · ·MR. CHIMES:· Our secondhand is at
 ·4 25 seconds now, just so you can be exact.
 ·5· · · · · · · ·MS. MACCINI:· Okay.
 ·6· · · · · · · ·THE REPORTER:· Off the record.
 ·7· · · · · · · ·What is your order while we are on the
 ·8 record?
 ·9· · · · · · · ·MS. MACCINI:· I will take an E-tran,
 10 condensed copy, and hard copy.
 11· · · · · · · ·(Recess from 12:28 p.m. to 12:46 p.m.)
 12· · ·Q.· ·(BY MS. MACCINI) Back on the record.
 13· · · · · · · ·Ms. Donegan, if you could turn to
 14 page 10 of your expert report that has been marked as
 15 Exhibit 1.· Are you on page 10?
 16· · ·A.· ·Yes, ma'am.
 17· · ·Q.· ·All right.· So it's entitled, "Officer Gompper
 18 and Detective Colangelo's investigation of Nicole
 19 Chase's complaint failed to meet generally accepted
 20 standards for investigation of sexual assault
 21 complaints."
 22· · · · · · · ·And then under Number 1, you have
 23 "Officer Gompper Initial Interview."
 24· · ·A.· ·Uh-huh.
 25· · ·Q.· ·And then you have "Response should have

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 121
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 27 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 included," and you have a number of bullet points that
 ·2 you have listed what Officer Gompper's response should
 ·3 have included, correct?
 ·4· · ·A.· ·Page 9?
 ·5· · · · · · · ·MR. CHIMES:· For the record, this is
 ·6 page 9.· I'm sure that was --
 ·7· · · · · · · ·MS. MACCINI:· Oh, I'm sorry.· Did I say
 ·8 page 10?
 ·9· · · · · · · ·MR. CHIMES:· Yes.
 10· · · · · · · ·MS. MACCINI:· Oh, I'm sorry, page 9.
 11· · ·A.· ·Yes, I've got it.
 12· · ·Q.· ·(BY MS. MACCINI) Page 9.· Do you see what I'm
 13 talking about?
 14· · ·A.· ·I do.
 15· · ·Q.· ·Under B1, Section B1 on page 9, all those
 16 bullet points that you have listed there, Officer
 17 Gompper's response should have included this had he been
 18 dealing with a sexual assault complaint, correct?
 19· · ·A.· ·Yes.
 20· · ·Q.· ·Okay.· And it's your opinion that, based on the
 21 information he was provided with by Nicole Chase on
 22 May 7th, 2017, that he should have known she was
 23 complaining of a sexual assault.· That's your opinion,
 24 right?
 25· · ·A.· ·That's my opinion.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 122
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 28 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·Q.· ·And under what Connecticut statute would
 ·2 Officer Gompper have been -- what crimes would he have
 ·3 been investigating, under what Connecticut statute?
 ·4· · · · · · · ·MR. CHIMES:· Objection to form.
 ·5· · · · · · · ·Do you want me to show her the statutes?
 ·6· · ·A.· ·I'll look it up.
 ·7· · · · · · · ·MS. MACCINI:· No, I don't want you to show
 ·8 her the statute.· I want to know what she thinks.
 ·9· · ·A.· ·It would have come across as an attempted
 10 sexual assault.
 11· · ·Q.· ·(BY MS. MACCINI) You're the expert witness here
 12 and you're an expert in sex crimes and I understand that
 13 you -- Connecticut is not your jurisdiction, but you've
 14 been offering -- you're telling me that he should have
 15 done these -- one, two, three, four, five, six, seven,
 16 eight, nine, ten, eleven, twelve things --
 17· · ·A.· ·Uh-huh.
 18· · ·Q.· ·-- because he was dealing with a sexual
 19 assault.· Do you have -- articulate for me under what
 20 Connecticut statute.
 21· · ·A.· ·Well, I'll tell you --
 22· · · · · · · ·MR. CHIMES:· Do you want me to show her
 23 the list of things that we provided her, or not?
 24 Because it's in -- it's in the -- it's in the
 25 Disclosure.· I mean, if you don't want me to do that, I

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 123
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 29 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 won't do that.
 ·2· · · · · · · ·MS. MACCINI:· Whatever she needs to do to
 ·3 answer the question, but I think that she needs to tell
 ·4 us what that is, not you.
 ·5· · ·A.· ·Okay.· Let me give you the exact statute and
 ·6 I'll tell you what it is.
 ·7· · ·Q.· ·(BY MS. MACCINI) Okay.
 ·8· · ·A.· ·It's going to be 53a-65 that you had mentioned
 ·9 previously.
 10· · ·Q.· ·Well, 53a-65 is the definition.
 11· · ·A.· ·Right.
 12· · ·Q.· ·The definition.
 13· · · · · · · ·So what -- what is the actual statute
 14 that describes the elements that you have in mind?
 15· · · · · · · ·MR. CHIMES:· You can answer if you know.
 16· · ·A.· ·I don't know exactly because I don't know, I'm
 17 not familiar with the statutes without looking at the
 18 Texas -- at the Connecticut Penal Code.· Just like most
 19 police officers.
 20· · ·Q.· ·(BY MS. MACCINI) Have you ever looked at the
 21 Connecticut Penal Code?
 22· · ·A.· ·I looked at whatever documents I was sent, yes,
 23 ma'am.· If it was in the documents, I looked at it.
 24· · ·Q.· ·So your opinions in this case are based off
 25 portions of the Connecticut Penal Code that plaintiff's

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 124
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 30 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·Q.· ·But can you tell me what you would -- you would
 ·2 be investigating an attempted sexual assault; that's
 ·3 your opinion, right?
 ·4· · ·A.· ·I would say it was more than an attempted
 ·5 sexual assault, but, yes, that's what he would be
 ·6 looking at initially.
 ·7· · · · · · · ·It's like any crime type:· People come
 ·8 in and they say, "Hey, I was robbed," when, in fact,
 ·9 it's a burglary.· That's incumbent upon the police to
 10 do their job to determine what occurred.
 11· · · · · · · ·And that's all he had to do, was just
 12 ask a few more questions in a setting that was
 13 conducive for extrapolating that information from her.
 14 That's all that I'm saying.· At the very least, he had
 15 that --
 16· · ·Q.· ·So now --
 17· · · · · · · ·(Overlappings speakers.)
 18· · ·A.· ·-- stated, and he didn't hear it.
 19· · ·Q.· ·(BY MS. MACCINI) So now I'm -- now I'm
 20 confused.· Did he need to ask more questions in order
 21 for there to be further investigation, or did he have
 22 enough information that there should have been further
 23 investigation?
 24· · ·A.· ·There should have been further investigation.
 25 He would have determined if he would have asked

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 132
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 31 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 additional questions that, according to Nicole, what
 ·2 happened was a sexual assault.· So you then had several
 ·3 crime scenes that should have been responded to that day
 ·4 and search warrants written.
 ·5· · ·Q.· ·Okay.· So I think I'm understanding you.
 ·6· · ·A.· ·Okay.
 ·7· · ·Q.· ·In order to get to the twelve things that you
 ·8 have bulleted here that he had to do next, first he had
 ·9 to ask Ms. Chase more questions to get more information
 10 from her in order to get the information he needed for
 11 there to be an attempted sexual assault that he could
 12 investigate?
 13· · · · · · · ·MR. CHIMES:· Objection.· Form.
 14· · ·A.· ·No, it was an attempted sexual assault with the
 15 information that he was given.· But, yes, if he had
 16 asked additional --
 17· · ·Q.· ·(BY MS. MACCINI) What made --
 18· · · · · · · ·MR. CHIMES:· Let her -- let her finish.
 19· · · · · · · ·Wait, hold on, stop.· Let her finish.
 20· · · · · · · ·Finish your answer.
 21· · ·A.· ·If he had asked additional information, he
 22 would have learned that he had all of this to do that
 23 day, but he neglected to ask additional information that
 24 would have led him in the direction of a more thorough
 25 investigation being conducted that day.· I mean, he did

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 133
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 32 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 have information that Nodine had a potential injury to
 ·2 his head.· So, I mean, that, at the very least, could
 ·3 have been done.
 ·4· · · · · · · ·And so that's what I am conveying to
 ·5 you, is after that initial interview and asking the
 ·6 appropriate questions, which would have been done in a
 ·7 private room, he would have been able to follow all of
 ·8 these additional steps which is required in this
 ·9 particular case.
 10· · ·Q.· ·(BY MS. MACCINI) On the bottom of page 9, you
 11 say "Officer Gompper's written statement from Nicole
 12 Chase on May 11, 2017," and then you list a number of
 13 things he should have done with respect to that --
 14· · ·A.· ·Yes.
 15· · ·Q.· ·-- the taking of that statement.
 16· · · · · · · ·And you indicate that Officer Gompper
 17 should have videotaped his interview of Chase.
 18· · ·A.· ·Uh-huh.
 19· · ·Q.· ·What is your basis for that opinion?
 20· · ·A.· ·That's the most accurate account of what
 21 transpired.
 22· · · · · · · ·What we know is that we often take what
 23 we think might be important at the time and put that
 24 into a written statement form, and it's not
 25 necessarily an accurate account of what transpired.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 134
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 33 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 believe that an attempted sexual assault or a sexual
 ·2 assault, whatever they had determined at that point, has
 ·3 occurred.
 ·4· · · · · · · ·And you have -- you're asking for his
 ·5 phone records so you can corroborate Nicole stating
 ·6 that the wife had called during the time of the sexual
 ·7 assault.· It's corroboration, is that -- what you are
 ·8 consistently looking for.
 ·9· · ·Q.· ·Would you agree with me, Ms. Donegan, that
 10 Ms. Chase never mentioned any sexual contact between
 11 herself and Mr. Nodine when she spoke with Officer
 12 Gompper in the lobby.
 13· · ·A.· ·Yes, I agree.
 14· · ·Q.· ·And did you review the report that she
 15 complained to the dispatcher when she came in to the
 16 police department that day?
 17· · ·A.· ·I did, but, I mean, I don't know, necessarily,
 18 if that's what she had reported or that's what that was
 19 interpreted as.
 20· · ·Q.· ·Okay.· According to the dispatcher, she
 21 indicated she wanted to complain about workplace sexual
 22 harassment, right?
 23· · ·A.· ·Right.
 24· · ·Q.· ·And Officer Gompper was told that the nature of
 25 her complaint was workplace sexual harassment?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 138
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 34 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·Q.· ·(BY MS. MACCINI) Ms. Donegan --
 ·2· · ·A.· ·Yes.
 ·3· · ·Q.· ·Ms. Donegan --
 ·4· · ·A.· ·I said "yes," I'm sorry.· Yes.
 ·5· · · · · · · ·Did you hear me?
 ·6· · ·Q.· ·I'm just -- yeah.· I'm just trying to
 ·7 understand what your opinion is, and it could vary based
 ·8 on the day -- you know, it could vary from May 7, 2017,
 ·9 when she made her first report, to her last exchange
 10 with Detective Colangelo.· I just want to make sure that
 11 it's clear for the record.
 12· · · · · · · ·Is it your opinion that Ms. Chase
 13 reported a sexual assault or an attempted sexual
 14 assault or both?
 15· · ·A.· ·With all -- it would be a sexual assault, is
 16 what she would have reported.
 17· · ·Q.· ·At the end of --
 18· · ·A.· ·At the end of -- at the end of the day --
 19· · ·Q.· ·Okay.
 20· · ·A.· ·-- it was a sexual assault.
 21· · ·Q.· ·Okay.· And that -- the sexual assault -- it is
 22 your opinion that she reported a sexual assault in the
 23 June 21st, 2017, interview with Colangelo?
 24· · ·A.· ·Yes.
 25· · ·Q.· ·Her last interview.· Okay.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 155
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 35 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1· · ·A.· ·Well, I mean, he didn't go into enough detail
 ·2 to -- he should have done a better interview to
 ·3 determine whether or not we could file charges for the
 ·4 sexual assault, which he did not.
 ·5· · ·Q.· ·Okay.
 ·6· · ·A.· ·He stopped way too soon.
 ·7· · ·Q.· ·Okay.· And that is with respect to the
 ·8 June 21st, 2017, interview?
 ·9· · ·A.· ·Yes, ma'am.
 10· · ·Q.· ·That's your opinion.
 11· · · · · · · ·With respect to the May 7th, 2017,
 12 conversation with Officer Gompper, is it your
 13 contention or opinion that Ms. Chase described to him
 14 an attempted sexual assault on that date?
 15· · ·A.· ·Yes.· There was semen -- semen that she smelled
 16 and it probably -- it doesn't -- go ahead.
 17· · ·Q.· ·If she didn't report smelling semen on May 7th,
 18 2017, then, in that case, would she -- would it not have
 19 risen to the level of an attempted sexual assault in
 20 your mind?
 21· · ·A.· ·No.· I mean, I think -- they didn't ask the
 22 right questions nor go into any further details, which
 23 would have helped us at that time to help us understand
 24 what had transpired, but what little she did say should
 25 have piqued his interest to understand that, at the very

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 156
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 36 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 I mean, like, again, they would have to do more
 ·2 investigation, which they didn't.
 ·3· · ·Q.· ·(BY MS. MACCINI) So you would agree with me
 ·4 that these officers never had information sufficient to
 ·5 charge Mr. Nodine with any crime --
 ·6· · · · · · · ·MR. CHIMES:· Objection.
 ·7· · ·Q.· ·(BY MS. MACCINI) -- of a sexual assault nature?
 ·8· · · · · · · ·MR. CHIMES:· Objection.· Form.
 ·9· · ·A.· ·Well, they didn't --
 10· · ·Q.· ·(BY MS. MACCINI) Or that they didn't have
 11 enough information to charge him with sexual assault in
 12 any degree?
 13· · · · · · · ·MR. CHIMES:· Objection.
 14· · ·Q.· ·(BY MS. MACCINI) For first, second, third,
 15 fourth.
 16· · · · · · · ·MR. CHIMES:· Wait.
 17· · ·A.· ·They didn't do their investigation to determine
 18 that, so that's -- that's wherein lies the problem.· If
 19 they had done an appropriate investigation, they would
 20 have been able to determine whether or not they had
 21 enough to charge Nodine with a crime or not; but since
 22 they did not conduct a complete and thorough
 23 investigation, I mean, you can't -- on -- in any
 24 particular kind, write a probable cause affidavit if you
 25 haven't done a complete and thorough investigation and

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 158
                                                                                EXHIBIT C
                                                                                             YVer1f
      Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 37 of 38

                 NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                            Elizabeth Donegan on 08/07/2019

 ·1 it meets the elements of the crime.
 ·2· · ·Q.· ·(BY MS. MACCINI) So all of your opinions in
 ·3 this case are contingent on the officers doing further
 ·4 information what you believe would have led them to find
 ·5 probable cause for sexual assault or attempted sexual
 ·6 assault?
 ·7· · · · · · · ·MR. CHIMES:· Objection to form.
 ·8· · · · · · · ·That's not what she said.
 ·9· · ·Q.· ·(BY MS. MACCINI) Is that your opinion?
 10· · ·A.· ·My opinion -- what I'm telling you is that they
 11 didn't do their job, which would lead us to believe that
 12 a sexual assault or an attempted sexual assault
 13 occurred; but at every step of the response in the
 14 investigation, they didn't do what was necessary to
 15 determine whether or not a sexual assault had occurred.
 16· · ·Q.· ·You would agree with me that false reports
 17 happen in sexual assault cases, right?
 18· · ·A.· ·They do.
 19· · ·Q.· ·And they happen in all crimes, right?
 20· · ·A.· ·They do.
 21· · ·Q.· ·False reports happen in all investigations,
 22 right, from time to time?
 23· · ·A.· ·That's correct.
 24· · ·Q.· ·And it's part of your job as a member of law
 25 enforcement to uncover the truth, whatever that may be,

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 159
                                                                                EXHIBIT C
                                                                                             YVer1f
       Case 3:18-cv-00683-VLB Document 188-4 Filed 09/21/20 Page 38 of 38

                   NICOLE CHASE vs NODINE'S SMOKEHOUSE, INC., ET AL.
                              Elizabeth Donegan on 08/07/2019

 ·1 FOR DEFENDANTS TOWN OF CANTON AND OFFICER ADAM GOMPPER
 · ·AND DETECTIVE JOHN COLANGELO:
 ·2
 · · · · MS. KRISTAN M. MACCINI (VIA VIDEO CONFERENCE)
 ·3· · · Howd & Ludorf, LLC
 · · · · 65 Wethersfield Avenue
 ·4· · · Hartford, Connecticut 06225-1190
 · · · · Telephone: 860.249.1361
 ·5· · · E-mail: kmaccini@hl-law.com

 ·6

 ·7· · ·That $_________ is the deposition officer's charges

 ·8 to the Defendants for preparing the original deposition

 ·9 and any copies of exhibits;

 10· · ·I further certify that I am neither counsel for,

 11 related to, nor employed by any of the parties in the

 12 action in which this proceeding was taken, and further

 13 that I am not financially or otherwise interested in the

 14 outcome of this action.

 15· · ·Certified to by me on this 22nd day of

 16 August, 2019.

 17

 18

 19· · · · · · · · · · · ___________________________________

 20·   · · · · · · · · · · April Balcombe, CSR, RPR, CRR, CRC
 · ·   · · · · · · · · · · Expiration Date: 12/31/19
 21
 · ·   · · · · · · · · · · Huseby Global Litigation Support
 22
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   1230 West Morehead Street
 23·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Suite 408
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Charlotte, North Carolina 28208
 24·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (T) 800.332.2082
 · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (F) 800.442.2082
 25


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 172
                                                                                EXHIBIT C
